Citation Nr: 1642249	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to June 1959.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for Meniere's syndrome (claimed as dizziness secondary to hearing and tinnitus).

The Veteran testified before the undersigned Veterans Law Judge at a June 2016 videoconference hearing, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of Meniere's syndrome.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for Meniere's syndrome, to include as secondary to bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board notes that it does not appear that a notification letter was sent to the Veteran for this service connection claim.  However, he was sent a letter satisfying VA's duty to notify on April 22, 2013, for his bilateral hearing loss and tinnitus service connection claims.  Given the proximity in time of the claims and the fact that the Veteran has not expressed any prejudice due to the lack of notice, the Board finds that any such notice deficiency is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1102 (2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed Meniere's syndrome in March 2014 with an addendum opinion in February 2016.  This examination and its associated reports, taken together as a whole, are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his October 2013 application, the Veteran filed a service connection claim for dizziness secondary to hearing and tinnitus, for which he stated that he had been receiving treatment from January 2013 to the present.  He testified at his June 2016 videoconference hearing that he currently lost his balance when he tried to turn too quickly and that he had issues falling while in service.  He stated that he believed his Meniere's syndrome was due to his service-connected bilateral hearing loss and tinnitus.

However, based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's claim.  Specifically, the preponderance of the evidence does not demonstrate that the Veteran has a diagnosis of Meniere's disease, which is required under both direct and secondary service connection bases.

The Board acknowledges that the March 2014 VA examiner, who was a family nurse practitioner, diagnosed the Veteran with Meniere's syndrome and stated that he had a hearing impairment with vertigo and cerebellar gait, tinnitus, and staggering all due to Meniere's syndrome.  Physical examination revealed normal external ear, ear canal, and tympanic membrane.  The VA examiner stated that the Veteran had an unsteady gait; an abnormal Romberg test, which tested positive for unsteadiness; and abnormal limb coordination test (finger-nose-finger).  She also found that the Veteran had a normal Dix Hallpike test for vertigo.  She then opined that the Veteran's Meniere's disease was "less likely than not due to his tinnitus and hearing loss as it [was] the reason for the hearing loss and tinnitus."

However, the Board finds that the diagnosis made by the March 2014 VA examiner is rebutted by the remaining evidence of record.  Due to the conflicting March 2014 VA opinion, an addendum opinion was requested by a Board-certified physician, who reviewed the March 2014 VA examination report and the Veteran's claims file.  In February 2016, the VA examiner opined that it was less likely than not that the Veteran had a diagnosis of Meniere's disease.  She explained that the March 2014 VA examiner relied on general self-reported "dizziness," although the diagnostic criteria for Meniere's required the presence of episodic vertigo.  Additionally, the one test performed to assess for vertigo was normal, and she found no complaints of "true vertigo" in the Veteran's medical records.  She also stated that Meniere's was generally unilateral and generally occurred in individuals aged 40s to 50s with a female preponderance; therefore, the Veteran did not fit this demographic.  She also noted that the Veteran was previously assessed to have noise-associated hearing loss.  See Virtual VA, 5/18/13 CAPRI.

Additionally, the March 2014 VA examination report is internally contradictory.  The VA examiner found that the Veteran had vertigo despite the absence of objective findings revealing such, including a normal Dix Hallpike test for vertigo.  The Veteran also noted that the history reported by the VA examiner was not accurate as he did not report an onset of symptoms as of 2007 but rather since active duty service.  Furthermore, the opinion and explanation provided by the March 2014 VA examiner was unclear and confusing, requiring further clarification.  As such, the Board gives more weight to the findings of the February 2016 VA examiner, especially as she was a board-certified physician with more training than the March 2014 VA examiner who was a family nurse practitioner.  The February 2016 VA examiner also addressed and rebutted the findings and opinion of the March 2014 VA examiner in a clear and reasoned opinion.

Moreover, the VA treatment records do not reflect any diagnosis of Meniere's syndrome.  Although the Veteran complained of hearing loss and tinnitus, he did not report any other ear symptoms and expressly denied dizziness.  Physical examination of the external ears, auditory canals, and the tympanic membrane were normal.  The Veteran was also found to have normal gait and finger-to-nose testing.  See VBMS, 4/15/15 CAPRI, p. 11-12, 57-58, 96, 137, 154, 156, 159.  As such, the remaining evidence of record does not support the Veteran's assertions that he has a current diagnosis of Meniere's disease, or even that he complained of vertigo or dizziness.

As noted above, the Veteran is competent to describe his symptoms, such as dizziness, but is not competent to diagnose Meniere's syndrome, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See 38 C.F.R. § 3.159 (a)(1).  Therefore, there is no credible, competent, and probative lay or medical evidence reflecting a diagnosis of Meniere's syndrome.

In sum, despite the Veteran's lay assertions that he had symptoms indicative of Meniere's syndrome since service, coinciding with his bilateral hearing loss and tinnitus and manifested by vertigo, the objective medical evidence does not support the credibility of such assertions of vertigo or dizziness.  Additionally, by the Veteran's own reports, VA treatment records reflect that he has continuously denied having any symptoms of vertigo or dizziness.

Therefore, the preponderance of the evidence shows that the Veteran does not have a current diagnosis for Meniere's syndrome.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for Meniere's syndrome must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


